

116 S3876 IS: To make a technical correction relating to the treatment of refunds of merchandise processing fees under the United States-Mexico-Canada Agreement Implementation Act.
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3876IN THE SENATE OF THE UNITED STATESJune 3, 2020Mr. Scott of South Carolina introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo make a technical correction relating to the treatment of refunds of merchandise processing fees under the United States-Mexico-Canada Agreement Implementation Act.1.Technical correction relating to refunds of merchandise processing fees(a)Reliquidation of entriesSection 205(a)(1) of the United States-Mexico-Canada Agreement Implementation Act (Public Law 116–113) is amended by striking subparagraph (C) and inserting the following:(C)by striking for which and inserting , or section 202 of the United States-Mexico-Canada Agreement Implementation Act, for which; and .(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the United States-Mexico-Canada Agreement Implementation Act.